MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                               FILED
regarded as precedent or cited before any                                  Sep 11 2019, 8:58 am

court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
W. Edward Skees                                          John D. Cox
The Skees Law Office                                     Lynch, Cox, Gilman & Goodman,
New Albany, Indiana                                      P.S.C.
                                                         Louisville, Kentucky
                                                         Michael M. Maschmeyer
                                                         Jeffersonville, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Christal Trowbridge,                                     September 11, 2019
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         19A-DR-856
        v.                                               Appeal from the
                                                         Clark Circuit Court
Everett Thomas Trowbridge,                               The Honorable Marsha Owens
Appellee-Respondent                                      Howser, Special Judge
                                                         Trial Court Cause No.
In Re The Estate of Everett                              10C04-1108-DR-440
Thomas Trowbridge,
Appellee-Respondent




Vaidik, Chief Judge.


Court of Appeals of Indiana | Memorandum Decision 19A-DR-856 | September 11, 2019                  Page 1 of 3
[1]   Christal L. Trowbridge (“Christal”) and Everett Thomas Trowbridge

      (“Tommy”) divorced in 2012. According to the parties’ property-settlement

      agreement, Christal agreed to “Quit Claim her interest in all property” to

      Tommy, including a house on Tucker Avenue in Clarksville (“the property”).

      Appellant’s App. Vol. II p. 22. Following the divorce, Christal never executed

      a quitclaim deed. In addition, the property-settlement agreement was never

      modified.


[2]   Tommy died in June 2018. Shortly thereafter, Tommy’s brother opened an

      estate. See 10C01-1807-ES-32. In September 2018, the estate filed a motion in

      the divorce case to substitute itself for Tommy and to appoint a commissioner

      to “sign a [d]eed transferring [Christal’s] interest in the [property]” to the estate.

      Appellant’s App. Vol. II p. 20. In March 2019, without holding a hearing, the

      trial court allowed the substitution and “appointed [a] Commissioner to

      immediately act for and on behalf of [Christal] to effectuate [the] transfer of the

      property . . . pursuant to the parties’ written Property Settlement Agreement[.]”

      Id. at 45.


[3]   Christal now appeals, arguing that the trial court violated her due-process rights

      by not holding a hearing before appointing a commissioner because if the court

      had held a hearing, it would have learned that (1) even though she agreed to

      quitclaim her interest in the property to Tommy as part of the divorce, after the

      divorce she and Tommy orally modified the property-settlement agreement so

      that she was no longer required to quitclaim her interest in the property and (2)

      after the divorce Tommy executed a will leaving the property to her anyway.

      Court of Appeals of Indiana | Memorandum Decision 19A-DR-856 | September 11, 2019   Page 2 of 3
      But as the estate argues in its brief, any oral modification of the property-

      settlement agreement regarding the property would have been prohibited by the

      statute of frauds, Indiana Code section 32-21-1-1. Notably, Christal doesn’t

      dispute the estate’s claim in her reply brief. And as for Christal’s argument that

      she is entitled to the property under Tommy’s will, this issue is currently being

      litigated in the estate case. See Trowbridge v. Estate of Trowbridge, No. 19A-ES-

      265 (Ind. Ct. App. July 15, 2019) (remanding the case to the trial court). While

      it may be the case that Christal is entitled to the property under the will in the

      estate case, she has no marital interest in the property under the property-

      settlement agreement (and therefore no due-process rights were implicated).

      We therefore affirm the trial court’s order appointing a commissioner to transfer

      the property to the estate pursuant to the property-settlement agreement.


[4]   Affirmed.


      Riley, J, and Bradford, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-DR-856 | September 11, 2019   Page 3 of 3